Case 1:19-cr-00789-PGG Document 238 Filed 05/26/20 Page 1of1

LAW OFFICE OF
ZACHARY MARGULIS-OHNUMA

May 26, 2020

Via ECF .
MEMO ENDORSED

Hon. Paul G. Gardephe oa

U.S. District Court The Application is granted.

  
     

Southern District of New York S RDERED:
40 Foley Square D

New York, NY 10007
Paui G. Gardephe, U.S/D.J.
RE: U.S. v. Ana Rivera, 19 Cr. 789 Dated: May 26, 2020

   

 

Dear Judge Gardephe:

This office represents the defendant Ana Rivera in the above-
captioned case. I write to request a temporary modification of
Ms. Rivera’s conditions of release to permit her to travel to
Puerto Rico from May 27 through June 3, 2020 to be with her
family and attend her brother’s funeral in the wake of his
sudden death early this morning. She will provide Pretrial
Services with her itinerary. Ms. Rivera has been perfectly
compliant with all conditions of her release.

I spoke to AUSA Mathew Andrews and Pretrial Services and both
advise that they do not object to this request.

Thank you for your attention to this case.

Very truly yours,

Niewria Neale Medley

Victoria Nicole Medley

CC: AUSA Mathew Andrews (via ECF and email)
Pretrial Services (via email)

260 MADISON AVENUE, 17TH FLOOR @® NEW YORK, NY 10016

(212) 685-0999 @ ZACH@ZMOLAW.COM
WWW.ZMOLAW.COM
